OPINION Raucci, J. On February 29, 1984, before 8:00 a.m., Claimant Lillian Minor slipped and fell when trying to enter the Forbes Building on the grounds of the Manteno Mental Health Center operated by the Illinois Department of Mental Health. She was employed by the Regional Office of Education for the Kankakee School District as a social worker. She was assigned to work in the Forbes Building, and had been so assigned for almost two years. She had arrived early on February 29, 1984. While it was not then snowing, she noticed that the back entrance that she normally used was blocked by a pile of snow. The pile, almost two feet high and knee deep to her, covered almost tire entire width of the sidewalk in front of the back entrance. It was evident to her that the pile was not windblown snow because it was clumpy and similar to clumps that form after snow and ice have been shoveled. Since it was not possible to walk around or jump over the pile, and she did not want to walk through the pile, she got back into her car and drove to the front entrance. The area adjacent to tire front entrance had not been shoveled at all, was covered with ice and snow, and appeared worse than the area at the back entrance. She returned to the back entrance. Upon closer examination, she noticed some footprints in the pile so she decided to step into the existing footprints in order to enter the building. She stepped gingerly and watched where she stepped in order not to fall. However, she fell on her third step because there was a clump of ice buried in the pile. She fell on her outstretched hands and knees. After she fell, she felt as though her hands and fingers were frostbitten. She got up and managed to get into the building. She reported her fall to her supervisor and other coworkers. She later observed swelling in her right hand and she could barely move her fingers. She then sought medical treatment, first at the medical facility at Manteno, where she was refused because she was not a State employee, then at the emergency room at St. Marys Hospital in Kankakee. There she received an X-ray, pain pills and a referral to an orthopedist, Dr. Choy. Dr. Choy gave her a short arm splint to wear. She missed one week of work immediately following her fall. She remained under Dr. Choys care for several months. Due to a lack of improvement, in April, 1984, she started seeing Dr. Keegan, a neurosurgeon. He determined that her ability to grasp with her right hand had diminished and that muscle atrophy had occurred. An electromyogram and nerve conduction velocity studies supported a diagnosis of ulnar nerve compression of the right elbow. The ulnar nerve provides muscle and sensory function to the hand and fingers. Accordingly, on May 11, 1984, Dr. Keegan operated on her to decompress the ulnar nerve. As a result of the surgery, she was not able to work for approximately 27 days and has a three-inch scar on her right elbow. After the surgery, she healed normally and was released to return to work with no restrictions. Approximately three years after the fall, she fell down the stairs at her home and hit her right elbow. She suffered the same symptoms as she had after the prior fall. Dr. Keegan testified that he saw her again on March 31, 1985, and determined that she suffers from carpal tunnel syndrome on both sides, more notably on the right side. He directed her to wear a splint at night to alleviate the problem. If this conservative treatment is successful, no further treatment would be necessary. If not successful, surgery may be required. Dr. Keegan testified that the ulnar nerve depression was “directly related” to the first fall. There is a “good possibility” that the carpal tunnel syndrome was also related to that fall, but he could not be positive. At .the time of the hearing in 1995, Claimant testified that she has a lack of strength in her right hand, that her fingers get stiff and cramp, and that she suffers pain in her arm at times. She cannot write as much or as long as she did before the accident. She has difficulty with her grip and if she grips too hard, she gets cramps. She cannot drive as she used to and has others drive her. She does not cook because she has dropped things and is fearful of dropping something hot and scalding herself. She cannot bowl or play baseball. Prior to February 29, 1984, she had no problems with her right arm, elbow or hand. Steve Odom, a former State employee, testified on behalf of Claimant. He had worked at Manteno from 1975 until July, 1984. He observed individuals from the Department of Transportation clearing ice and snow with tractors and big equipment on the big sidewalks, and shovels and hand tools on the entrances and small sidewalks. He did not observe any piles of snow in front of doorways, and had no recollection about the condition of the sidewalks or doorways around the Forbes Building on February 29,1984. Alicia Parkinson testified that she worked at the Regional Office of Education of Kankakee County from 1982 to 1985. On February 29, 1984, Claimant told her that she had fallen on a snow pile and was complaining that her arm was hurting. Claimant looked like she was in pain. The witness went outside and looked at the snow pile. It was in front of the doorway that was normally used by employees and covered the area from the building to the edge of the sidewalk. It was about two feet deep and looked like a “heaped pile of snow” and was “lumpy” and “irregular.” It was not a drift but was shoveled snow. Alicia Parkinson had used the same entrance as Claimant on February 29, 1984. She did not fall and has no knowledge of anyone else falling on that day. In order for Claimant to prevail, she must establish the existence of a duty, a breach of that duty and an injury that was proximately caused by the breach. (Johnson v. National Super Markets, Inc. (1994), 257 Ill. App. 3d 1011, 1015, 630 N.E.2d 934, 938.) A property owner has no duty to remove natural accumulations of snow and ice, but if he chooses to do so, he must exercise ordinary care. Here, the Respondent undertook to remove the snow and ice. The result of the removal left a snow and ice pile that was heaped, lumpy and irregular. However, Claimant has failed to prove by a preponderance of the evidence that her injury was proximately caused by the pile. She observed the pile, determined that it was not safe to attempt to walk on it, went to the front, and then returned and, notwithstanding her misgivings, she attempted to walk over the pile. Her actions, whether viewed as proximately causing the injury, or as substantially contributing to her injury, resulted in the fall. In Johnson, supra, the plaintiff did not see the patch of ice which caused her fall and it was not obvious. She observed only a puddle. In the instant case, Claimant was not only aware of the unnatural accumulation of snow but also that the pile contained clumps of ice. She was aware of the risk and initially declined to take a risk which she viewed as dangerous. Invitees assume normal, obvious or ordinary risks attendant to the use of the premises. (Ji Wong v. State (1983), 45 Ill. Ct. Cl. 180.) The Claimant, by deciding to enter the building by an entrance that she knew was blocked by an unnatural accumulation of shoveled snow and ice, assumed a normal, obvious and ordinary risk. The Respondents actions were not the proximate cause of Claimants injuries. Additionally, Claimant was guilty of comparative negligence. We have adopted the doctrine of comparative negligence and find it applicable here, notwithstanding the Respondents failure to plead it as an affirmative defense. Claimants actions were more responsible for her injuries than the Respondents actions. As we stated in Odom v. State (1988), 41 Ill. Ct. Cl. 103: “No claimant has the right to expose himself or herself to possible danger and then recover damages for injuries which could have been avoided by the use of reasonable care, and claims for personal injuries must be analyzed under the doctrine of comparative negligence to determine whether any of the parties exercised less than reasonable care which proximately led to the claimant’s injuries.” It is therefore ordered, adjudged and decreed that this claim be, and it is hereby, dismissed with prejudice and forever barred.